PER CURIAM.
Petitioner filed a petition for writ of certiorari with this court alleging that the circuit court departed from the essential requirements of law when it denied his petition for writ of mandamus. The petition for writ of mandamus alleged, in part, that the Florida Parole Commission failed to consider petitioner’s entire official inmate file in making its decision to suspend petitioner’s presumptive parole release date. After the circuit court denied this petition, petitioner filed his petition for writ of certiorari with this court, arguing that the circuit court failed to review those portions of petitioner’s file that are relevant and material to the reasons cited in the Commission’s order and the issues presented in the petition for mandamus, pursuant to Williams v. Florida Parole Commission, 625 So.2d 926 (Fla. 1st DCA 1993).
Because we agree that the Commission failed to provide material portions of the complete official file to the circuit court that reviewed petitioner’s writ of mandamus, we grant the petition for writ of certiorari and quash the order below. Id. We remand for the Florida Parole Commission to supplement its response to the petition for writ of mandamus with all relevant and material documents in the Petitioner’s complete official file and for the circuit court to reconsider petitioner’s request for mandamus relief.
PETITION GRANTED; CAUSE REMANDED.
BENTON and POLSTON, JJ., concur; THOMAS, J., concurs in result only.